UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report: August 12 , 2016 ENSERVCO CORPORATION (Exact name of registrant as specified in its charter) Delaware 001-36335 84-0811316 State of Commission File IRS Employer Incorporation Number Identification No. 501 South Cherry St., Ste. 1000 Denver, CO 80246 Address of principal executive offices 303-333-3678 Telephone number, including Area code Former name or former address if changed since last report Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☐ Written communications pursuant to Rule 425 under the Securities Act ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act Item 2.02Results of Operations and Financial Condition On August 12, 2016, the Company issued a press release announcing information regarding its results of operations and financial condition for the quarter ended June 30, 2016. A copy of the press release is furnished as Exhibit 99.1 hereto. The information in this Item 2.02, including the exhibit attached hereto, is furnished solely pursuant to Item 2.02 of Form 8-K. Consequently, such information is not deemed “filed” for the purposes of Section 18 of the Securities Exchange Act of 1934, or otherwise subject to the liabilities of that section. Further, the information in this Item 2.02, including the exhibit, shall not be deemed to be incorporated by reference into the filings of the registrant under the Securities Act of 1933. Item 8.01Other Events On August 4, 2016, the Company issued a press release entitled “Enservco schedules Second Quarter Earnings Release and Conference Call.” A copy of these press release is furnished as Exhibit 99.2 hereto. Item 9.01Financial Statements and Exhibits (d)Exhibits Press release dated August 12, 2016. Press release dated August 4, 2016. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant caused this report to be signed on its behalf by the undersigned, thereunto duly authorized, on the 12th day of August, 2016. Enservco Corporation By: /s/ Rick D. Kasch Rick D. Kasch, Chief Executive Officer
